


EXHIBIT 10.1

 

TRW AUTOMOTIVE HOLDINGS CORP.
2012 STOCK INCENTIVE PLAN

 

CHIEF EXECUTIVE OFFICER
STOCK- SETTLED STOCK APPRECIATION RIGHTS AGREEMENT

 

THIS AGREEMENT, is made effective as of                               ,
20         (the “Date of Grant”), between TRW Automotive Holdings Corp. (the
“Company”) and                               (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that the Participant be granted the stock
appreciation rights provided for herein pursuant to the Plan and the terms set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Definitions.  Whenever the following
terms are used in this Agreement, they shall have the meanings set forth below. 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

(a)                                 “Appreciation Amount,” for each SSAR, is
calculated as the (i) the lesser of (x) the Exercise FMV and (y) the Maximum
Value, minus (ii) $                    , which is the Fair Market Value of one
Share on the Date of Grant.

 

(b)                                 “Cause” means, “Cause” as defined in the
Employment Agreement.

 

(c)                                  “Disability” means, “disability” as defined
in the Closing Date Employment Agreement or, if not defined therein,
“disability” of the Participant shall have the meaning ascribed to such term in
the Company’s long-term disability plan or policy, as in effect from time to
time.

 

(d)                                 “Employment Agreement” means the written
employment agreement between the Company or any of its Subsidiaries and the
Participant (as the same may be amended, modified or supplemented in accordance
with the terms thereof).

 

(e)                                  “Exercise FMV” means the Fair Market Value
of one Share on the date of exercise of an SSAR.

 

(f)                                   “Expiration Date” means the eighth
anniversary of the Date of Grant.

 

1

--------------------------------------------------------------------------------


 

(g)                                  “Good Reason” means “Good Reason” as
defined in the Employment Agreement.

 

(h)                                 Maximum Value” means $                .

 

(i)                                     “Plan” means the TRW Automotive Holdings
Corp. 2012 Stock Incentive Plan, as the same may be amended, supplemented or
modified from time to time.

 

(j)                                    “Retirement” means the termination of the
Participant’s employment with the Company and its Subsidiaries (i) at age 60 or
older with 10 years of service, or (ii) at age 65 or older.

 

(k)                                 “SSARs” means the stock-settled stock
appreciation rights granted hereunder.

 

(l)                                     “Vested Portion” means, at any time, the
portion of the SSARs which have become vested, as described in Section 3 of this
Agreement.

 

2.                                      Grant of SSARs.  The Company hereby
grants to the Participant                      (          ) SSARs, subject to
adjustment as set forth in the Plan.   Each SSAR entitles the Participant to
receive the appreciation in value of one underlying Share, subject to the terms,
conditions and maximum value limitations contained in this Agreement.  Upon
exercise, subject to the satisfaction of applicable tax withholding pursuant to
Section 7, the Participant shall be entitled to receive from the Company a
number of whole Shares determined by dividing the aggregate Appreciation Amount
for the number of SSARs being exercised by the Exercise FMV.  Fractional Shares
shall be rounded down to the nearest whole Share, and any remaining cash will be
paid to the Participant in such manner as shall be determined by the Company in
its discretion.

 

3.                                      Vesting of the SSARs.

 

(a)                                 In General.  Subject to Sections 3(b) and
3(c), one-third of the SSARs subject to this Agreement shall vest and become
exercisable on the first anniversary of the Date of Grant and an additional
one-third of the SSARs shall vest and become exercisable on each subsequent
anniversary of the Date of Grant (each, a “Scheduled Vesting Date”), until such
SSARs are 100% vested.

 

(b)                                 Termination of Employment.  If the
Participant ceases to be employed by the Company or one of the Company’s
Subsidiaries for any reason, the SSARs, to the extent not then vested, shall be
immediately and automatically canceled by the Company without any consideration
and without notice or any other action by the Company; provided, however, that
if (i) the Participant’s employment is terminated due to death or Disability,
the unvested portion of the SSARs, to the extent not previously cancelled or
forfeited, shall become vested and exercisable with respect to the number of
SSARs that otherwise would have become vested and exercisable on the next
Scheduled Vesting Date following such termination, but no other unvested SSARs
shall become vested or exercisable, (ii) the Participant’s employment is
terminated by the Company or one of the Company’s Subsidiaries without Cause or
by the Participant for Good Reason, the unvested portion of the SSARs, to the
extent not previously

 

2

--------------------------------------------------------------------------------


 

cancelled or forfeited, shall immediately become vested and exercisable, and
(iii) the Participant’s employment is terminated due to Retirement, the unvested
portion of the SSARs, to the extent not previously cancelled or forfeited, shall
vest and become exercisable according to the schedule set forth in
Section 3(a).  The Vested Portion of the SSARs shall remain exercisable for the
period set forth in Section 4(a) of this Agreement.

 

(c)                                  Change of Control.  Notwithstanding the
foregoing, if from the date of a Change of Control until the second anniversary
of the Change of Control the Participant’s employment is terminated by the
Company or one of the Company’s Subsidiaries without Cause or by the Participant
for Good Reason, the unvested portion of the SSARs, to the extent not previously
cancelled or forfeited in accordance with this Section 3, shall immediately
become vested and exercisable.

 

4.                                      Exercise of SSARs.

 

(a)                                 Period of Exercise.  Subject to the
provisions of the Plan and this Agreement, the Participant may exercise all or
any part of the Vested Portion of the SSARs at any time prior to the Expiration
Date.  Notwithstanding the foregoing (but subject to Section 4(c) below), if the
Participant’s employment terminates prior to the Expiration Date, the Vested
Portion of the SSARs shall remain exercisable for the period set forth below:

 

(i)                                     Death or Disability.  If the
Participant’s employment with the Company and its Affiliates terminates due to
the Participant’s death or Disability, the Participant (or, in the case of
death, the Participant’s estate or those designated by will or the laws of
descent and distribution) may exercise the Vested Portion of the SSARs for a
period ending on the earlier of (A) two years following the date of such
termination and (B) the Expiration Date;

 

(ii)                                  Termination other than for Cause.  If the
Participant’s employment with the Company and its Affiliates is terminated for
any reason other than by the Company or its Affiliates for Cause or due to the
Participant’s death, Disability or Retirement, the Participant may exercise the
Vested Portion of the SSARs for a period ending on the earlier of (A) 90 days
following the date of such termination and (B) the Expiration Date;

 

(iii)                               Termination for Retirement.  If the
Participant’s employment with the Company terminates due to Retirement, the
Vested Portion of the SSARs (including the SSARs that may become vested after
such termination in accordance with Section 3(b)) shall remain exercisable until
the Expiration Date; and

 

(iv)                              Termination by the Company for Cause.  If the
Participant’s employment with the Company and its Affiliates is terminated by
the Company for Cause, the Vested Portion of the SSARs shall immediately
terminate in full, be forfeited and canceled, and cease to be exercisable.

 

(b)                                 Method of Exercise.

 

(i)                                     Subject to Section 4(a) of this
Agreement, the Vested Portion of the SSARs may be exercised by following such
procedures as the Company or its designated

 

3

--------------------------------------------------------------------------------


 

administrator shall determine, which may include a telephonic or online election
through the Company’s authorized agent or by execution and delivery of a written
notice of intent to so exercise; provided that the SSARs may be exercised with
respect to whole SSARs only.  Such election or notice shall specify the number
of SSARs being exercised.  The Participant must exercise a minimum number of
SSARs such that the aggregate Appreciation Amount for all SSARs exercised at any
one time must at least equal the Exercise FMV.

 

(ii)                                  Upon the Company’s determination that any
portion of the SSARs has been validly exercised, the Company shall issue such
number of whole Shares determined in accordance with Section 2, in the
Participant’s name.  The Shares will be delivered to the Participant in such
manner as shall be determined by the Company in its discretion.  However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the Shares to the Participant.

 

(iii)                               In the event of the Participant’s death, the
Vested Portion of the SSARs shall remain vested and exercisable by the
Participant’s executor or administrator, or the person or persons to whom the
Participant’s rights under this Agreement shall pass by will or by the laws of
descent and distribution as the case may be, to the extent set forth in
Section 4(a) of this Agreement.  Any heir or legatee of the Participant shall
take rights herein granted subject to the terms and conditions hereof.

 

(c)                                  Automatic Exercise.  Notwithstanding
Section 4(b), in the event that the Fair Market Value of a Share is equal to or
greater than the Maximum Value on a particular date, the Participant hereby
agrees that the portion of the SSARs that are vested (or become vested) and
exercisable on such date (and which have not previously been cancelled or
forfeited or expired due to the lapse of the applicable exercise period set
forth in Section 4(a)) shall automatically be exercised on such day without any
action by the Participant (an “Automatic Exercise”).  Upon such Automatic
Exercise, notwithstanding anything to the contrary in Section 2, subject to the
satisfaction of applicable tax withholding, the Participant shall be entitled to
receive from the Company a number of whole Shares determined by dividing (i) the
aggregate Appreciation Amount (which will be calculated as the Maximum Value
minus the Fair Market Value on the Date of Grant) for the number of SSARs then
vested and exercisable by (ii) the Exercise FMV.  Fractional Shares shall be
rounded down to the nearest whole Share, and any remaining cash will be paid to
the Participant in such manner as shall be determined by the Company in its
discretion.

 

5.                                      No Right to Continued Employment. 
Neither the Plan nor this Agreement shall be construed as giving the Participant
the right to be retained in the employ of, or in any consulting relationship to,
the Company or any of its Subsidiaries.  Further, the Company or its Subsidiary
may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided herein.

 

6.                                      Transferability.  Unless otherwise
determined by the Committee, the SSARs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution,

 

4

--------------------------------------------------------------------------------


 

and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.  During the Participant’s lifetime, the SSARs are exercisable only
by the Participant.

 

7.                                      Withholding.  The Participant is
ultimately liable and responsible for all taxes owed by the Participant in
connection with the SSAR, regardless of any action (by the Company or any
Affiliate or any designated agent) with respect to any tax withholding
obligations that arise in connection with the SSAR or its exercise.  The
Participant may be required to pay to the Company or its Affiliate and the
Company or its Affiliate shall have the right and is hereby authorized to,
consistent with applicable law, withhold from any payment due or transfer made
under the SSARs or under the Plan or from any compensation or other amount owing
to the Participant, the amount (in cash, Shares, other securities, other Awards
or other property) sufficient to satisfy the minimum applicable statutory tax
withholding obligation (whether federal, state, international or local),
including any employment tax obligation or any other withholding obligation in
respect of the SSARs, their exercise, or any payment or transfer under the SSARs
or under the Plan and to take such action as may be necessary at the option of
the Company to satisfy all obligations for the payment of such taxes.

 

8.                                      Notices.  Any notice under this
Agreement shall be addressed to the Company in care of its General Counsel at
the principal executive office of the Company and to the Participant at the
address appearing in the personnel records of the Company for the Participant or
to either party at such other address as either party hereto may hereafter
designate in writing to the other.  Any such notice shall be deemed effective
upon delivery to the addressee.

 

9.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of laws.

 

10.                               SSARs Subject to Plan.  By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan.  The SSARs and the Shares received upon
exercise of the SSARs are subject to the Plan.  The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated by
reference.  In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

11.                               No Rights as a Stockholder.  The Participant
shall have no rights of a stockholder with respect to any SSAR or the underlying
Shares (including any voting rights or rights with respect to any dividends paid
on the Shares) unless and until the Participant has exercised the SSAR and the
SSAR is settled by the issuance of Shares to the Participant.

 

12.                               No Compensation Deferrals.  Neither the Plan
nor this Agreement is intended to provide for an elective deferral of
compensation that would be subject to Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended. The Company reserves the right, to
the extent the Company deems necessary or advisable in its sole discretion,

 

5

--------------------------------------------------------------------------------


 

to unilaterally amend or modify the Plan and/or this Agreement to ensure that no
awards (including without limitation, the SSARs) become subject to the
requirements of Section 409A.

 

13.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.  Any counterpart or other signature hereupon delivered by facsimile
or electric image scan shall be deemed for all purposes as constituting good and
valid execution and delivery of this Agreement by such party.

 

14.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to the SSARs granted
under this Agreement and participation in the Plan or future awards that may be
granted under the Plan by electronic means or to request the Participant consent
to participate in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

 

 

TRW AUTOMOTIVE HOLDINGS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

Participant:

 

6

--------------------------------------------------------------------------------
